'January8;~1976,-:'
                                         _
                  ,"I,
 ~TheHonorable Garland A. Picou      ,Opinion Nd. H-758, a,
 Chaiman       ,. ,~,:,        _,, I.?:
 Texas State Board of Physical        Re; ,Fees'chargedby ','
      Therapy Examiners               the Board of Physical
 1500 W. 3&h, Suite"'10 '. 1       ,. Therapy Examiners.
 Austin, Texas 78731,
                  i               'I
 Dear Mr. Picou: '.       :

        you have requested our 'opinionconcerning recent amend-
  ments to article 45128, V.T.C.S., ,which changed in part the
   fee system for the examination and licensing'bf physical
   therapists and physical therapist assistants. Whereas
   sections 8 and 9 formerly provided for a $5.00 examination
   fee and :$25rOO,and $15.00 liCense,'feesrespectiveiyj these
. sections Snow provide.:forno licen:s'e fee, a $25.00 applica-
   tion'fee, and $50.‘OO(and,$45.00examination.fees, respectively.
   Ydu have asked us whether thehigher fees should have been
   collected beginning May'27,,,1975,and if so,'whether.'any
   underpayments should~be collected from those who have,taken
   examinations.since that date.
               /.,',
        Senate Bill 634~;the amending act; was signed on .May 27,
   1975, land since it'contained an emergency clause i'tbecame
   effective on that date. A&s 1975;,64th Leg.,,':   ch. 307,
   p. 795; 53 Tex.Jur.Zd, Statutes 5 26, and authorities cited
   therein. Thereafter, the Board of.Physical Therapy Examiners
   had no authority to issue a license except upon compliance
   with the fee requirements,of article'4,512eas amended.
   Examinations'conducted and licenses issued after May 27,
   1975 were,conducted and issued sunder the authority and thus
   under the fee schedule of article 4512e a'samended. Accordingly,
   a person who has applied for a license or taken an examination
   subsequent to May 27, 19.75was:on notice of the amended fee
   requirements.     Popham v. *Patterson; 51 S.W.Zd'680 (Tex.Sup.
   1932). It is therefore our opinion that such persons were
   thereafter liable for the new statutory fees and must remit
   any unpaid portions of such fees to the Board.
The Honorable Garland   A.   Picou - page 2 (H-758)


     You have also aeked whether applicant8 mu& pay a
temporary licenee fee in addition to the application and
examination fees. Article 4512e, section 11(a) provider for
a $20.00 fee for temporary liceneing of phyeical tberapieta
and aesietante who are temporarily vithin the State. Thie
subeection doee not apply to applioante for licensee under
sections 8 and 9, those applicants being governed ,by section
11(b) which provides:
             ,The board shall issue a temporary
          license to a person who has applied
          for a license and meets t& qualifi-
          cations under the provision6 of
          Sections 8 or 9 of thie Act. Thie
          license expire6 upon completion of
          the next administered examination
          whether or not the applicant paeeee
          the examination.
Thus section 11(b) requires the Board to ieeue a temporary
license to applicants who meet the qualifications contained
in sections S(a) and 9(a). As opposed to section 11(a),
section 11(b) makes no mention of any fees in addition to
those provided in sections 8 and 9. We have held that fees
may not be collected by administrative agenciee unless
authorized by statute. Attorney General Opinion H-669
(1975). It is our opinion that this principle, in conjunc-
tion with what we believe to be the clear legislative intent
of section 11(b), precludes the Board from collecting a
temporary license fee under section 11(b).
                        SUMMARY
               The amendment of article
          4512e, V.T.C.S., relating to licensee
          for physical therapiete and aeeietante
          war effective May 27, 1975. All
          persons applying for a license or
          taking an examination after that
          date must pay the feee provided
          therein.




                             p. 3204
The ~HonorableGarland A. Picou - page 3 (H-758)


               A temporary license fee may
          not be collected when such a license
          is issued under article 4512e,
          section 11(b).

                            ,Tery truly yours,


                          ($!%L~L~
                             Attorney General of Texas




Opinion Committee
jwb




                        p. 3205